DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 11, 2022, has been entered.
Claim 1 is amended.
The applicant contends:
(1) The limitations being interpreted under 112(f) do not recite a nonce term and, therefore, do not satisfy each prong required for interpretation under the statute (p. 6). 
(2) Watanabe exhausts the inert gas at a position higher than the supply inlet, whereas claim 1 recites the inverse arrangement (p. 9).
(3) The final paragraph of claim 1 now stipulates that the recited pressure differential is generated “by controlling a supply of the inert gas.” Conversely, the Office has simply argued that the smaller volume of the space between the shaft and the opening’s inner wall will inherently generate the claimed pressure differential. But in this case, the prior art does not “control” the supply of gas to achieve this result; rather, the innate structure of the apparatus attains the result (p. 10).
In response, 
(1) Each limitation being interpreted under 112(f) includes the term “unit,” which the Office treats as a generic placeholder, unequivocally. 
(2) The examiner notes that this argument is external to the scope of the combination, as the Office relied upon Horie, not Watanabe, to address the recitation an exhaust hole disposed below the supply hole. Ultimately, the point is moot, as Watanabe has been withdrawn. 
(3) The examiner does not appreciate this distinction. Necessarily, to achieve the claimed result, the inert gas supply unit must provide a gas, whereby this action is inevitably regulated or “controlled.” The fact that the structural configuration of the space receiving this gas promotes the claimed result does not then imply that the act of supplying said gas is uncontrolled – both statements can be true. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “source gas supply unit” of claim 1;
The “second inert gas supply unit” of claim 1;
The “first inert gas supply unit” of claims 1, 4-5, and 7-8;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “source gas supply unit” will be interpreted as a supply pipe (243a), a mass flow controller (243c), and a valve (243d).
The “second inert gas supply unit” will be interpreted as a supply pipe (245a), a mass flow controller (245c), and a valve (245d).
The “first inert gas supply unit” will be interpreted as a valve (221c), a mass flow controller (221d), and a supply pipe (221a) in accordance with paragraph [0018].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 2015/0093916, in view of Horie, JP 11-302829.
Claims 1, 3, 6: Yamamoto teaches a substrate processing apparatus, comprising (Fig. 1):
A processing container (202);
A substrate support (212);
A shaft (217) supporting the substrate support;
An opening disposed at a bottom portion of the container and penetrated by the shaft (Fig. 1);
A flexible bellows (219) disposed between the opening and the shaft support [0026];
A source gas supply unit (243) constituted by:
A valve (243d) [0037];
A supply pipe (243a);
A mass flow controller (243c);
A second inert gas supply unit (245) constituted by:
A valve (245d) [0120];
A supply pipe (245a);
A mass flow controller (245c);
Yamamoto is silent regarding a “first inert gas supply unit.” Horie, though, identifies the problem of particulate matter which may diffuse into the bellows surrounding a substrate support shaft. To remedy the matter, Horie couples a valve (24) and mass flow controller (25) to a supply pipe, i.e., the “first inert gas supply unit,” to generate a curtain gas flowing from a hole disposed between an upper end of the bellows and the bottom portion of the processing container ([0021]; Fig. 3). Further, Horie provides a valve (27) and exhaust pipe (26), i.e., the “exhaust unit,” to evacuate the inner atmosphere of the bellows. In would have been obvious to integrate these mechanisms within Yamamoto’s system to obviate the contamination of the bellows environment.
Regarding the method steps, Yamamoto places a substrate on the support (S102), supplies the source gas (S202), and then purges the processing container (S304) with an inert gas via the second inert gas supply unit while the substrate remains in a processing position [0088-98]. Further, Horie supplies a “clean gas” from the first inert gas supply unit into the processing container at a boundary location to prevent particles from diffusing into the bellows region ([0019-20]; Fig. 2). One of ordinary skill would understand that the provision of a seal gas is only necessary when the processing container comprises reaction byproducts that may deteriorate the bellows. During Yamamoto’s purge step, conversely, the processing container already comprises an inert gas, and there exists no motivation to provide the same gas to the processing container via the first inert gas supply unit. As such, the supply of a seal gas may be attenuated during this purge step. It would have been obvious to decrease the flow rate of inert gas from the first inert gas supply unit during the purge step to prevent the unnecessary expenditure of resources. 
Lastly, regarding the final paragraph, the claimed condition will obtain naturally because the volume between the shaft and inner wall is smaller than those regions “around the opening,” i.e., the pressure “around the opening” will be lower because the volume of this space is larger, whereby pressure and volume are inversely correlated. 
Claim 2: As shown by Figure 3, Horie’s bellows side exhaust hole (26) is disposed lower than a lower end of the bellows.
Claims 4-5, 7-8: Figure 3 of Horie depicts gas being pushed through the space between the shaft and opening, which is only possible if the conductance therethrough is larger than that of the bellows side exhaust hole.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Watanabe et al., US 6,656,838. Watanabe teaches a processing container comprising a substrate support, a second inert gas supply unit (421), and a first inert gas supply unit (56) (Fig. 1). Via the first inert gas supply unit, Watanabe supplies inert gases from the bellows region into the reaction chamber to prevent the diffusion of the processing gas into these lower volumes (6, 41-57; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716